Exhibit 10.44

PROCESSING AND PACKAGING AGREEMENT

THIS AGREEMENT (the “Agreement”) dated as of January 7, 2003, by and between GFA
BRANDS, INC., an Ohio corporation, with its principal place of business at 211
Knickerbocker Road, P.O. Box 397, Cresskill, New Jersey, 07626-0397 (the
“Company”), and CREATIVE FOODS LLC, a Delaware limited liability company with
its principal place of business at 710 North Pearl, Osceola, Arkansas, 72370
(“Co-Packer”).

WITNESSETH:

WHEREAS, Co-Packer operates a food manufacturing plant at Osceola, Arkansas; and

WHEREAS, the Company wishes to engage Co-Packer for the purpose of
manufacturing, processing and packaging certain food products for the Company at
such plant.

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
covenants hereinafter set forth, the parties hereto agree as follows:

 

1.0 Products and Their Manufacture/Packaging.

1.1 The products to be manufactured, processed and packaged by Co-Packer for the
Company hereunder shall be the food products listed on Exhibit A attached hereto
and incorporated herein by reference, as may be amended from time to time with
the mutual agreement of the parties (collectively, the “Product”). Co-Packer
shall manufacture and process the Product in accordance with certain formulas
and specifications to be provided by the Company, good manufacturing processes,
specifications, information, and finished product standards, all as set forth in
Exhibit B attached hereto and incorporated herein by reference. Co-Packer shall
at all times comply with and conform its activities hereunder to the provisions
of Exhibit B and provide to the Company samples of each production run at no
cost to the Company other than the cost of shipment of such samples. The Company
may at any time amend Exhibit B by giving thirty (30) days’ prior written notice
to Co-Packer of any such amendment. Co-Packer shall package the Product in
conformity with the specifications supplied by the Company, which are attached
hereto as Exhibit C and incorporated herein by reference. All packaging labels
for the Product shall have been approved by the Company prior to use.

1.2 The Company shall give to Co-Packer a rolling six (6) month estimate of its
Product needs on the first day of the term hereof and on the first day of each
mouth thereafter during the term hereof, in order to assist Co-Packer in
establishing a tentative production schedule and to purchase adequate packaging
supplies. The Company shall issue orders for a specific Product through written
purchase orders as set forth in Exhibit D attached hereto. In all instances, the
Company’s liability for Product will be limited to the estimates provided by the
Company to Co-Packer and any written purchase orders. The Company’s liability
for packaging materials ordered by Co-Packer will be for the estimated volumes
for the upcoming six (6) month period, and any packaging materials ordered to
meet minimum order quantities.

 

1



--------------------------------------------------------------------------------

Co-Packer will advise the Company anytime a minimum packaging supply order
exceeds the applicable six (6) month forecasted volume prior to ordering
supplies. All orders for Products will be shipped within seven (7) business days
of the specified shipment date in each of the Company’s purchase orders. For
purposes of this Agreement, business days shall mean Monday through Thursday of
each week, unless any of such days are holidays.

1.3 Co-Packer shall maintain and retain accurate records of production and its
standard quality control data, as well as all other records required to be kept
by applicable local, state or federal law or as may be reasonably requested by
the Company. Further, Co-Packer’s quality control department will prepare its
standard reports for each production run. Such records shall be available to the
Company for audit verification, upon giving reasonable advance notice to
Co-Packer and upon signing Co-Packer’s standard Visitor Confidentiality
Agreement, during Co-Packer’s regular business hours and shall be retained by
Co-Packer for the Company’s use for at least one (1) year after completion of
production.

1.4 During the term hereof, the Company shall purchase all of its requirements
for the Product from Co-Packer.

1.5 The Company hereby represents and warrants to Co-Packer, that it is the
owner of, or is otherwise authorized to use, all formulas, processes,
specifications, information, materials, trade secrets, trademarks, logos, and
finished product standards furnished by it to Co-Packer pursuant to this
Agreement (the “Company Materials”), and that the use by either Co-Packer or the
Company of any or all of the Company Materials, pursuant to the terms of this
Agreement, will not infringe upon or violate, in any manner or fashion, the
rights of any third party, whether located in the United States or any other
part of the world. In addition, the Company hereby agrees to indemnify, hold
harmless, and defend Co-Packer from and against any and all liabilities,
damages, injuries, claims, suits, expenses (including reasonable attorneys’
fees, court costs, and out-of-pocket expenses) resulting from or arising out of
Co-Packer’s use of the Company Materials in connection with this Agreement.

1.6 During the term hereof, Co-Packer will maintain an OU rabbinical
certification.

 

2.0 Term and Termination.

2.1 This Agreement shall commence on the date hereof and shall continue for a
period of one (1) year, subject to earlier termination pursuant to the
provisions of this Section 2.0. The term shall be automatically extended
thereafter for additional one (1) year periods, unless either party shall notify
the other of its intent not to renew at least one hundred eighty (180) days
prior to the end of the initial or any renewed term, as the case may be.

2.2 Each party shall have the right to terminate, without cause, this Agreement
at any time in its sole discretion by providing the other party one hundred
eighty (180) days’ prior written notice.

2.3 Either party may immediately terminate this Agreement if a Default, as
defined below, by the other party has occurred and is continuing by giving
written notice thereof to the

 

2



--------------------------------------------------------------------------------

defaulting party. Except as otherwise specifically provided herein, and subject
to the provisions of Section 2.4 hereof, termination of this Agreement shall not
relieve the defaulting party of any obligation accruing with respect to this
Agreement prior to such termination. The term “Default” shall mean any of the
following:

(a) Failure by a party to comply with or to perform any material provision or
condition of this Agreement for ten (10) days after receipt of written notice
thereof by such party; or

(b) A party becomes insolvent, is unable to pay its debts as they mature or is
the subject of a petition in bankruptcy, whether voluntary or involuntary, or of
any other proceeding under bankruptcy, insolvency or similar laws; or makes an
assignment for the benefit of its creditors; or is named in, or its property is
subject to a suit for appointment of a receiver; or is dissolved or liquidated;
or

(c) Any material warranty made in this Agreement is breached, false, or
misleading in any material respect.

Subject to Section 2.5 hereof, in the event of such termination, the
non-defaulting party shall be entitled to pursue any remedy provided at law or
in equity, including injunctive relief and the right to recover any damages it
may have suffered by reason of such Default; provided, further, in the event of
a termination of this Agreement by Co-Packer, Co-Packer’s damages shall include,
but not be limited to, the Equipment Return Expense, as defined herein.

2.4 Upon termination of this Agreement, all rights, obligations, and causes of
action accruing hereunder prior to such termination shall survive and the
provisions of this Agreement shall continue to be controlling for the purpose of
determining the rights of the parties hereto. The waiver or repeated waiver by
either party hereto of any breach of any provision of this Agreement by the
other party shall not be deemed a waiver of a fixture breach.

2.5 Notwithstanding anything to the contrary herein, neither party shall be
liable to the other party for consequential, exemplary, special, incidental, or
punitive damages hereunder.

2.6 The provisions of Sections 2.0, 3.0, 8.0, 9.0, and 10.0 hereof shall survive
any termination of this Agreement.

2.7 Upon the expiration or termination hereof, the Company shall, immediately,
take delivery of and pay for all Product and raw ingredients and packaging
relating to the Product which is in Co-Packer’s inventory and/or which had been
ordered by Co-Packer, pursuant to the terms of section 1.2 hereof, prior to the
expiration or termination hereof, as the case may be.

 

3.0 Confidentiality.

3.1 In order for Co-Packer to perform the services provided hereunder, each
party must disclose to the other party certain information, including, but not
limited to, formulas, processes, specifications, trade secrets, know-how, the
Product, customer names, and business

 

3



--------------------------------------------------------------------------------

data which the disclosing party considers to be proprietary and confidential.
The receiving party shall regard as confidential and proprietary all of the
information communicated to it by the disclosing party in connection with this
Agreement (which information shall at all times be the property of the
disclosing party). The receiving party shall not, without the disclosing party’s
prior written consent, at any time (a) use such information for any purpose
other than in connection with the performance of its obligations under this
Agreement or (b) disclose any portion of such information to third parties. The
receiving party shall promptly upon the expiration or earlier termination of
this Agreement return to the disclosing party, without retaining copies thereof,
all such information which is in written or tangible form (including, all
copies, summaries and notes of the contents thereof), regardless of the party
causing the same to be in such form, and destroy all written materials prepared
by the receiving party which incorporate or include any such information. The
receiving party shall disseminate such information to its employees only on a
“need-to-know” basis. The receiving party shall cause each of its employees who
has access to such information to comply with the terms and provisions of this
Section 3.1 in the same manner as the receiving party is bound hereby, with the
receiving party remaining responsible for the actions and disclosures of any
such employees. In addition, except as otherwise provided herein, the receiving
party shall not, without the disclosing party’s prior written consent, disclose
to third parties any information developed for the disclosing party by the
receiving party or the nature of and discussions regarding this Agreement. The
receiving party agrees that any breach of this Section 3.1 by the receiving
party or its employees shall cause irreparable injury to the disclosing party,
that the disclosing party shall be entitled to specific performance and
injunctive or other equitable relief as a remedy for any such breach, and that
the receiving party agrees to waive any requirement for the securing or posting
of any bond in connection with such remedy.

Notwithstanding the foregoing, the receiving party’s obligations pursuant to
this Section 3.1 shall not apply to (a) information that, at the time of
disclosure, is, or after disclosure becomes part of, the public domain other
than as a consequence of the receiving party’s breach of its obligations
hereunder, (b) information that was known or otherwise available to the
receiving party (as evidenced by the receiving party’s written records) prior to
the disclosure by the disclosing party, (c) information disclosed by a third
party to the receiving party after the disclosure by the disclosing party, if
such third party’s disclosure neither violates any obligation of the third party
to the disclosing party nor is a consequence of the receiving party’s breach of
its obligations hereunder, or (d) information that the Company authorized in
writing for release.

This Agreement is also subject to the confidentiality provisions contained in
that certain Confidentiality Agreement between the parties, dated as of June 18,
2002. In the event of any conflict between the terms of this section and the
foregoing Confidentiality Agreement, then, in any such event, the terms of this
section 3.0 shall govern

 

4.0 Right of Inspection.

4.1 The Company shall have the right to inspect Co-Packer’s plant and to review
Co-Packer’s records pertaining to the Product and services hereunder to the
extent necessary to protect its rights under this Agreement and Co-Packer agrees
that representatives of the Company shall have access, during Co-Packer’s normal
business hours and upon signing

 

4



--------------------------------------------------------------------------------

Co-Packer’s standard Visitor’s Confidentiality Agreement, to Co-Packer’s
premises for the purpose of inspecting Product prior to delivery thereof to the
Company or its customers. If such inspection and/or review by the Company
reveals that the processes, procedures, practices or the like used by Co-Packer
with respect to its services hereunder fail to conform to Exhibits B and C,
Co-Packer shall immediately take appropriate corrective actions (which may
include suspension of Co-Packer’s services hereunder), at the Company’s complete
direction, until Co-Packer can demonstrate to the Company’s satisfaction that
its non-conforming activities have been corrected.

4.2 The Company shall be under no obligation to undertake such inspection and,
whether or not the Company inspects the Product or Co-Packer’s facilities, it
shall not affect or release Co-Packer from any of the obligations provided
herein and none of the obligations of Co- Packer with respect to the Product
shall be affected or released by the Company’s (or its customers’) acceptance of
delivery of Product or by any inspection thereof or by payment therefor.

4.3 Co-Packer shall notify the Company immediately of any audits which indicate
the presence of listeria monocytogenes, salmonella, or E. Coli in the Product.
Co-Packer shall also inform the Company immediately of any inquiry,
investigation or inspection by any federal, state or local governmental agency
from which may arise (a) a request by such governmental agency for a Company
product sample or (b) significant adverse findings such as, by the way of
example and not by way of limitation, exposed Product near chemicals, or rodent
or insect infestation.

4.4 Upon signing Co-Packer’s standard Visitor’s Confidentiality Agreement, the
Company may be represented on site by a representative during each production
run of Product. The Company’s representative shall have the right to audit
Co-Packer’s operation for compliance with all provisions of this Agreement. The
representative shall be and remain the employee and authorized agent of the
Company, and Co-Packer shall provide the representative with suitable working
space at the production facility of Co-Packer. The Company’s representative
shall have unrestricted access, at all times, to all portions of the storage,
production, and other facilities of Co-Packer which are involved in, committed
to, or have an effect on the production of Product hereunder. The parties agree
that in case of an emergency affecting the quality of the Product, the Company’s
representative shall have free access, upon notice to Co-Packer, to those areas
of Co-Packer’s premises concerned with or affecting the manufacturing,
processing or packaging of the Product to deal with such emergency.

4.5 Notwithstanding anything to the contrary contained herein, under no
circumstances shall the Company’s representatives, agents or contractors have
access to Co-Packer’s plant and facilities, unless each such representative,
agent, or contractor signs Co-Packer’s standard Visitor’s Confidentiality
Agreement.

 

5.0 Licenses.

This Agreement shall not be construed to be or to contain an express or implied
license by the Company to Co-Packer under any patents, patent applications,
trademarks, trade names, label design, color combination, insignia or other
intellectual properties owned by the Company

 

5



--------------------------------------------------------------------------------

or its customers. Co-Packer represents, warrants, and agrees that it shall not
use packaging supplies that may be provided by the Company except for packing
the Product, and that such packaging supplies shall not be sold, assigned,
given, transferred to third parties, or otherwise disposed of without the
Company’s prior written consent. Notwithstanding anything to the contrary
herein, Co-Packer shall be entitled, at all times, during and after the term
hereof, to create, develop, produce, manufacture, distribute, and sell, for or
to, as the case may be, competitors of the Company products, which are similar
to the Product.

 

6.0 Price and Payment.

6.1 The Company shall pay Co-Packer the prices stated in Exhibit E, attached
hereto and incorporated herein by reference, and as may be amended from time to
time with the mutual agreement of the parties, for the services being performed
pursuant to this Agreement. Such payments shall be made to Co-Packer at the
address set forth in the preamble hereof Notwithstanding anything to the
contrary herein, to the extent the cost of any ingredients or packaging changes,
which is procured by Co-Packer through a vendor specified by the Company, each
such change and cost thereof will be, immediately, passed-on by Co-Packer to the
Company.

6.2 Delivery of the Product shall be F.O.B. Co-Packer’s plant in Osceola,
Arkansas. Co-Packer shall invoice the Company for each shipment, indicating the
Product description, Product number and quantities shipped. The invoices should
be sent to the Accounts Payable Department of the Company and include a copy of
the bill of lading as appropriate. The Company shall make payment within thirty
(30) days from the date of Co-Packer’s invoice; provided, however, in the event
that any invoice is paid by the Company within ten (10) days of the date of such
invoice, the Company shall be entitled to a one percent (1%) discount, in
connection with each such invoice paid within ten (10) days of the date thereof.
In the event that the parties ship products in conjunction with each other, the
cost of each such shipment shall be allocated on a pro-rata basis between the
parties based upon the invoices furnished by the trucking line.

 

7.0 Storage and Shipment.

7.1 Co-Packer agrees to load and ship the Product, F.O.B. Dock, Co-Packer’s
plant in Osceola, Arkansas, on such carriers, to such destinations, and in such
quantities as may be designated by the Company. The bill of lading should
include Product description, Product number, and release order number.

7.2 All Product supplied by Co-Packer to the Company hereunder shall be free of
any and all liens, claims, and encumbrances of any kind, other than in favor of
Co-Packer, until payment for the Product is received by Co-Packer.

7.3 From time to time, upon each receipt of a written request from the Company,
Co-Packer will store the Product in such amounts, for such periods of time and
for such storage charges as are mutually agreed-to by the parties, which storage
charges shall commence accruing from the thirtieth (30th) day of storage of any
Product for the Company; provided, however, after

 

6



--------------------------------------------------------------------------------

any product has been stored for thirty (30) days, Co-Packer shall invoice the
Company for the purchase price of any such Product, and the Company shall pay
such purchase price in accordance with the terms of section 6 hereof.
Notwithstanding anything to the contrary herein, to the extent that the Company
does not take delivery of any Product which has been stored for in excess of six
(6) months, Co-Packer shall have no responsibility whatsoever as to whether such
Product is fit for human consumption, and the Company shall indemnify, hold
harmless, and defend Co-Packer from any and all liabilities arising from the use
of any such Product. The foregoing is subject to Co-Packer having sufficient
warehouse space to store the Product.

 

8.0 Warranty and Pure Food Guaranty.

Co-Packer represents and warrants that:

(a) All Product delivered pursuant to this Agreement will be in strict
conformity with the specifications set forth in Exhibits B and C and will be
merchantable food product suitable for human consumption;

(b) All Product shipped or delivered pursuant hereto, as of the date of such
shipment or delivery FOB Co-Packer’s plant, will not be, on such date,
(a) adulterated or misbranded within the meaning of the Federal Food, Drug and
Cosmetic Act; (b) an article which may not, under the provisions of sections 404
or 505 of said federal Act, be introduced into interstate commerce; and
(c) adulterated or misbranded within the meaning of laws or ordinances of the
state or city to which such Product is shipped by Co-Packer, the adulteration
and misbranding provisions of which are substantially the same as those found in
said federal Act; and

(c) That all Product delivered pursuant to this Agreement will be in compliance
with the Federal Consumer Product Safety Act, 15 U.S.C. Section 2051, et seq.
and its implementing regulations at 16 C.F.R. Part 1500.

Notwithstanding anything to the contrary herein, the Company shall indemnify,
hold harmless, and defend Co-Packer from any liability under the above laws for
any type of misbranding which arises from the use of the Company’s labels or
labeling prepared based upon the Company’s instructions, or for any liability
under such laws for misbranding where the Company insists upon the use of any
label after Co-Packer has questioned in writing the use of such label.

 

9.0 Unacceptable Product.

For purposes of this Section 9.0, “Unacceptable Product” shall mean any one of
the following:

(a) At time of delivery, the Product fails to meet the specifications set forth
in Exhibit B;

(b) The packaging and/or the Product do not meet the Company’s standards as set
forth in Exhibits B and C;

 

7



--------------------------------------------------------------------------------

(c) The Product is adulterated or misbranded within the meaning of the Federal
Food, Drug and Cosmetic Act or fails to meet the requirements of Section 8(b)
hereof; and/or

(d) The Product fails to meet the warranties of this Agreement with respect
thereto.

In the event that the finished Product or any part thereof shall, for any
reason, be Unacceptable Product, the Company (or its customers) may refuse to
accept delivery thereof and Co-Packer shall not sell or otherwise dispose of the
same under the Company’s (or its customers’) name(s) or label(s) without the
Company’s prior written consent. If such Unacceptable Product shall have been
delivered to the Company or its customers, the Company shall dispose of such
Unacceptable Product in a manner as the circumstances may reasonably dictate and
Co-Packer shall reimburse the Company for any amount by which the sale or
disposal price realized by the Company shall be less than the Company’s cost of
the Product plus reasonable expenses for such sale or disposition. In the event
Unacceptable Product is determined by the Company to be spoiled through no fault
of the Company, or otherwise suitable for disposal only as waste, Co-Packer
shall replace all such Unacceptable Product at no cost to the Company and, in
addition, reimburse the Company for all reasonable costs of handling and/or
disposal of such Product. Subject to Section 8.0 hereof, and notwithstanding any
other provision of this Section 9.0, Co-Packer shall not be required to
reimburse the Company or any other party for Unacceptable Products or any other
costs whatsoever associated or incurred in connection therewith, if the
unacceptability resulted from the acts, omissions, or willful misconduct of the
Company (or its customers), or any other third party, which is unrelated to and
not affiliated with Co-Packer. For the avoidance of doubt, notwithstanding
anything to the contrary herein, in the event any Product does not meet or
comply with the specifications set forth herein, or is otherwise Unacceptable
Product, as a result of the acts, omissions, negligence, or misconduct of any
vendor that the Company designated as a vendor that Co-Packer should use in
connection with the procurement of any ingredients to be used in connection with
manufacturing the Product, then, in any such event, Co-Packer shall not have any
liability whatsoever to the Company or its customers for any such Unacceptable
Product, and the Company shall indemnify, hold harmless, and defend Co-Packer
from any and all liabilities, damages, losses, injuries, claims, suits, and
expenses (including attorneys’ fees, court costs, and out-of-pocket expenses)
associated with, or arising in connection with, directly or indirectly, the
manufacture, shipment, purchase, sale, use, and/or consumption of any such
Unacceptable Product.

 

10.0 Indemnification and Insurance.

10.1 Co-Packer shall indemnify, hold harmless and defend the Company, its
employees and agents, from and against any and all liabilities, damages,
injuries, claims, suits, expenses (including reasonable attorneys’ fees, court
costs and out-of-pocket expenses) (a) brought by a lawful governmental authority
against or concerning the Product or any portion thereof; or (b) that may in any
way arise from breach of warranty, express or implied, or any tort

 

8



--------------------------------------------------------------------------------

actions or claims, as to the quality of the Product, or any portion thereof, its
merchantability, its fitness for the purpose for which it was sold, or the
failure of the Product to maintain its quality standard for the duration of the
Product’s shelf life, except for such liabilities, damages, injuries, claims,
suits, expenses (including attorneys’ fees, court costs, and out-of-pocket
expenses) caused by the acts, omissions, or willful misconduct of the Company,
the Company’s employees, the Company’s customers, or third parties which are
unrelated to and not affiliated with Co-Packer.

10.2 Co-Packer shall also indemnify, hold harmless and defend the Company, its
employees and agents, against any losses or damages to the Product and any the
Company property, if any, located in Co-Packer’s plant during the term of this
Agreement.

10.3 The Company shall, within ten (10) days after receipt of notice of the
initiation of any legal proceedings against the Company, relating to the
Product, notify Co-Packer thereof and, if required hereunder, Co-Packer shall
indemnify, hold harmless and defend the Company in such proceedings.

10.4 Co-Packer shall maintain, throughout the term of this Agreement, at its
expense, with a carrier or carriers reasonably satisfactory to the Company:

(a) Commercial/comprehensive general liability insurance (including product
liability and vendor’s liability insurance) in a minimum amount of Two Million
Dollars ($2,000,000) combined single limit, for bodily injury (including death
resulting therefrom) and property damage, and endorsed to provide contractual
liability insurance in the amount specified above, specifically covering
Co-Packer’s obligations to indemnify the Company pursuant to this Section 10;

(b) Comprehensive automobile liability coverage for all owned, non-owned and
hired vehicles with bodily injury limits of not less than One Million Dollars
($1,000,000) per accident; and

(c) Statutory workers’ compensation coverage meeting all state and local
requirements, including coverage for employers’ liability with limits of not
less than Five Hundred Thousand Dollars ($500,000), including a waiver of
subrogation in favor of the Company.

A certificate of insurance evidencing such coverages shall be delivered to the
Company upon the commencement of the term hereof and annually thereafter during
any renewal terms. The certificate shall specify that the Company shall be given
at least thirty (30) days prior written notice by the insurer(s) in the event of
any material modification, cancellation or termination of the coverage. The
insurance certificates required under subsections (a) and (b) above shall
designate the Company as an additional insured. The insurance must be primary
coverage without right of contribution from any other Company insurance.
Insurance maintained by the Company is for the exclusive benefit of the Company
and will not inure to the benefit of Co-Packer.

 

9



--------------------------------------------------------------------------------

11.0 Independent Contractor.

Nothing contained herein shall be deemed or construed to create any partnership
or joint venture between the Company and Co-Packer. The operation of any
equipment or machinery or devices used by Co-Packer and the employment of labor
to manufacture, process, package, pack, code date, stencil, store, assemble,
load and deliver the Product shall be the sole responsibility of Co-Packer. All
activities by Co-Packer under the terms of this Agreement shall be carried out
by Co-Packer as an independent contractor and not as an agent for or employee of
the Company. Under no circumstances shall any employee of Co-Packer be deemed or
construed to be an employee of the Company. The Company shall not be liable for
any injuries or damages incurred by Co-Packer or its agents or employees as a
result of its activities in the performance of this Agreement.

 

12.0 Special Representations and Warranties.

12.1 Co-Packer represents and warrants that it is capable of performing under
the terms of this Agreement and that it has or will obtain all necessary
equipment and labor to perform the services under this Agreement. In addition,
Co-Packer warrants that it has or will duly obtain any and all licenses,
permits, and authority necessary or required to perform its obligations under
this Agreement; that it is in good standing, to the extent necessary to perform
its obligations hereunder, with all governmental bodies or agencies, whether of
state, federal or local governments, and that it will take such steps and
perform such acts as may be necessary to retain such good standing; that it has
full right and authority to enter into this Agreement and to perform all of its
obligations hereunder; and that it has performed all acts and taken all steps
necessary to authorize the execution of this Agreement.

Notwithstanding anything to the contrary herein, the Company shall be
responsible for delivering, in good working order, and furnishing, during the
entire term hereof, at its expense, to Co-Packer an ADCO Model 12 WA-70
stainless steel Wrap-Around Sleever (the “Equipment”), which is necessary for
Co-Packer to perform its obligations hereunder. During the term hereof;
Co-Packer shall maintain, repair, and insure such Equipment, in the amount of
U.S. Dollars One Hundred Thousand ($100,000). Such insurance shall name the
Company and Co-Packer as coinsureds. Further, to the extent any maintenance or
repairs of the Equipment are covered by a warranty thereon, the Company shall
make available, at its expense, the full benefits of any such warranty to
Co-Packer. Upon the termination or expiration of this Agreement, as the case may
be, Co-Packer shall return the foregoing equipment to the Company, at the
Company’s expense, which expense shall also include the cost of dismantling the
Equipment (collectively, the “Equipment Return Expense”), in the same condition
as received, reasonable wear and tear excepted.

12.2 The Company hereby represents and warrants that it has the full right and
authority to enter into this Agreement and to perform all of its obligations
hereunder; and that it has performed all acts and taken all steps necessary to
authorize the execution of this Agreement.

 

10



--------------------------------------------------------------------------------

13.0 Force Majeure.

If either party hereto is prevented from complying, either totally or in part,
with any of the terms or provisions of this Agreement by reason of fire,
shortages of food ingredients, packaging or transportation, flood, storm,
strike, lockout or other labor trouble, riot, war, rebellion, or other acts of
God, then upon written notice to the other party, the affected provisions and/or
other requirements of this Agreement shall be suspended during the period of
such disability. The disabled party shall make all reasonable efforts to remove
such disability within thirty (30) days of giving notice of such disability. If
the disability continues for more than ten (10) days after the cessation of the
reason for such disability, the non-disabled party shall have the right to
terminate this Agreement, and neither party shall thereafter have any further
rights or obligations hereunder, except as set forth in Section 2.0. During said
period, the non-disabled party may seek to have its needs, which would otherwise
be met hereunder, met by others without liability to the disabled party
hereunder. In no event shall an event of force rnajeure constitute a basis for
the Company to delay to cease compliance with its payment obligations hereunder.

 

14.0 Miscellaneous.

14.1 Co-Packer acknowledges that the services to be rendered by it to the
Company are unique and personal. Accordingly, Co-Packer may not assign any of
its rights or delegate any of its obligations under this Agreement to another
party, including, for example, use of a co-packer, without the prior written
consent of the Company, which consent shall not be unreasonably withheld,
delayed, denied, or conditioned. This Agreement shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

14.2 All notices, reports, and receipts shall be in writing and shall be deemed
duly given on (a) the date of personal or courier delivery; (b) the date of
transmission by telecopy or other electronic transmission service, provided a
confirmation copy is also sent no later than the next business day by certified
mail, postage pre-paid, return receipt requested; or (c) three (3) business days
after the date of deposit in the United States Mail, by certified mail, postage
prepaid, return receipt requested, addressed as follows:

 

If to Co-Packer:    Creative Foods LLC   

P.O. Box 368

710 North Pearl

Osceola, Arkansas 72370

   Attention:       

    Mr. W. Michael Anderson

    Executive Vice-President

  

Telecopier No. 870-563-2223

Telephone No. 800-643-0006

If to the Company:   

GFA Brands, Inc.

211 Knickerbocker Road

P.O. Box 397

Cresskill, New Jersey 07626-0397

 

11



--------------------------------------------------------------------------------

   Attention:       

    Mr. Robert M. Harris

    President

  

Telecopier No. 201-568-6374

Telephone No. 201-568-9300

Either party may change its mailing address by written notice to the other party
accordance with this Section 14.2.

14.3 This Agreement constitutes the entire Agreement and understanding between
the parties regarding the subject matter hereof, and supersedes and merges all
prior discussions and agreements between them relating thereto. No waiver,
modification or amendment to this Agreement shall be valid unless in writing,
signed by the parties hereto.

14.4 The rights and obligations of the parties to this Agreement shall be
governed by, interpreted, performed, and enforced in accordance with the
substantive laws of the State of Arkansas, without reference to principles of
conflict of laws; provided, however, initiation and conduct of any arbitration
proceedings hereunder shall be governed in all respects exclusively by the
Commercial Arbitration Rules of the American Arbitration Association, and the
Federal Arbitration Act, Title IX, United States Code.

14.5 Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

14.6 This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute the entire
Agreement.

14.7 The failure or delay of either party to insist upon the other party’s
strict performance of the provisions in this Agreement or to exercise in any
respect any right, power, or remedy provided for under this Agreement shall not
operate as a waiver or relinquishment thereof; nor shall any single or partial
exercise of any right, power or remedy preclude any other or further exercise
thereof; or the exercise of any other right, power or remedy; provided, however,
that the obligations and duties of either party with respect to the performance
of any term or condition in this Agreement shall continue in full force and
effect.

14.8 The headings in this Agreement are for convenience only, and are not to be
construed as part of the Agreement and shall not in any way effect the
interpretation of this Agreement.

14.9 It is expressly agreed between the parties hereto that any controversy or
claim between them, arising out of or in connection with, or relating to the
enforcement, nonenforcement, interpretation, performance, or breach of, any
provision of this Agreement shall be settled exclusively by arbitration in the
City of Memphis, State of Tennessee, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association in effect at the time

 

12



--------------------------------------------------------------------------------

any arbitration proceeding is commenced, which Rules are hereby incorporated by
reference and made a part of this Agreement. The arbitration shall be conducted
before and determined by a panel of three arbitrators, who shall be appointed by
the American Arbitration Association in accordance with said Commercial
Arbitration Rules. The arbitration award issued by the arbitrators shall be
final and binding on both parties and judgment upon such arbitration award may
be entered in any court having jurisdiction.

Either party may, without inconsistency with the foregoing agreement to
arbitrate, seek from any court of competent jurisdiction any interim or
provisional relief or remedy (including injunctive relief) which may be
necessary to protect its property or rights pending the establishment of the
arbitration panel or its determination of the merits of the controversy.

IN WITNESS WIIEREOF, the parties have duly executed this Agreement as of the
date first above written by their respective authorized representatives.

 

GFA BRANDS, INC.    

CREATIVE FOODS LLC

  By: Osceola Foods, Inc., its sole manager

By:   /s/ Peter L. Dray     By:   /s/ W.M. Anderson Name:   Peter L. Dray    
Name:   W.M. Anderson Title:   Vice President     Title:   Executive Vice
President

 

13



--------------------------------------------------------------------------------

EXHIBIT A

Food Products

12/8oz. Smart Balance Plus

12/8oz. Natucol Buttery Spread

 

14



--------------------------------------------------------------------------------

EXHIBIT B

Food Product Specifications

See attached

 

15



--------------------------------------------------------------------------------

Certain portions hereof denoted with “[***]” have been omitted pursuant to a
request for confidential treatment. An unredacted copy hereof has been filed
separately with the United States Securities and Exchange Commission pursuant to
a request for confidential treatment.

QC RANGES FOR EARTH BALANCE NATUCOLTM SPREAD

 

% Moisture, product:

   Target ***%; Range ***% - ***%.

% Salt, product

   Target ***%; Range ***-*** %.

% Moisture, milk

   Target ***%; Range ***-***%

% Salt, milk

   Target ***%; range. ***-***% Salt.

pH:

   Range ** in Aqueous Phase

Palm Blend P

         PV upon receipt    <*** meq/kg    IV    ****    FFA    £***%   
moisture    £***%    appearance    clear when melted

Finished Product Microbiological Tests

 

Coliform/gram

   *** max

Yeast/gram

   *** max

Mold/gram

   *** max

Cup Weight:             Target, ***g; Range ***g to ***g (***-*** lb)

 

GFA Brands, Inc.

Revised August 22, 2002

  Prepared for Creative Foods, Osceola AR

 

16



--------------------------------------------------------------------------------

Certain portions hereof denoted with “[***]” have been omitted pursuant to a
request for confidential treatment. An unredacted copy hereof has been filed
separately with the United States Securities and Exchange Commission pursuant to
a request for confidential treatment.

QC RANGES FOR SMART-BALANCETM PLUS SOFT SPREAD

 

% Moisture, product.

   Target ***%; Range ***% - ***%.

% Salt, product

   Target ***%; Range: ***% - ***%

% Moisture, milk

   Target ***%; Range *** - ***%

% Salt, milk

   Target ***%; Range ***-***%.

pH

   Range *** in Aqueous Phase

Palm Blend P:

  

 

PV upon receipt   *** meq/kg IV   *** FFA   £***% Moisture   £***% appearance  
clear when melted

Finished Product Microbiological Tests

 

Coliform/gram

   *** max

Yeast/gram

   *** max

Mold/gram

   *** max

Cup Weight                     Target, *** g; Range *** g to *** g (**** – ****
lb)

 

GFA Brands, Inc.

Revised August 22, 2002

  Prepared for Creative Foods, Osceola AR

 

17



--------------------------------------------------------------------------------

Certain portions hereof denoted with “[***]” have been omitted pursuant to a
request for confidential treatment. An unredacted copy hereof has been filed
separately with the United States Securities and Exchange Commission pursuant to
a request for confidential treatment.

 

LOGO [g27786img03.jpg]

  PROPRIETARY & CONFIDENTIAL

 

Product Name:    Palm Blend P Product Number:    4378 Formula:    *****
Effective:    10/11/02

Description: A proprietary blend of palm, soybean and canola oils suitable for
manufacture of tub type spreads.

Ingredient Line: Palm, soybean and canola oils

Analytical

 

Color, Lovibond

  

*** – *** MAX

Free Fatty Acids, %

  

*** MAX

Peroxide Value, MEQ/KG as delivered

  

*** MAX

Moisture, %

  

*** MAX

Iodine Value

  

*** – ***

Trans Acids, %

  

*** MAX

Packaging

Tank Truck

 

18



--------------------------------------------------------------------------------

EXHIBIT C

Packaging Specifications

See attached

 

19



--------------------------------------------------------------------------------

LOGO [g27786img01.jpg]

 

20



--------------------------------------------------------------------------------

LOGO [g27786img02.jpg]

 

21



--------------------------------------------------------------------------------

Entire page omitted pursuant to a request for confidential treatment and filed
separately with the United States Securities and Exchange Commission.

 

22



--------------------------------------------------------------------------------

Entire page omitted pursuant to a request for confidential treatment and filed
separately with the United States Securities and Exchange Commission.

 

23



--------------------------------------------------------------------------------

Entire page omitted pursuant to a request for confidential treatment and filed
separately with the United States Securities and Exchange Commission.

 

24



--------------------------------------------------------------------------------

EXHIBIT D

Form of Purchase Order

See Attached

 

25



--------------------------------------------------------------------------------

LOGO [g27786ex10_4426.jpg]

* ATTN: REBEL NICHOLS X-523 **

GFA FAX ORDER 10/10/02

ORDER # 34618

PLANT #12 CREATIVE FOODS LLC

G1009

SHIP TO:

SCHREIBER FOODS INC

PO NUMBER:

PRODUCTION ORDER

MISSOURI DISTRIBUTION CTR

SHIP DATE:

10/30/02

#1 CIVIL WAR ROAD

ARRIVAL DATE:

10/31/02

CARTHAGE MO 64836

SHIP VIA:

TRUCK

SHIP INSTRUCTIONS:

CFA 417-358-8055

BEN QUADE.

DO NOT MIX CODES ON PLT.

ITEM #

UPC

QTY

PACK/SIZE

DESCRIPTION

10440

01910

1200

12/8 OZ

EARTH BAL NATUCOL SPREAD 1.0840

10439

01930

6000

12/8 OZ

SMART BALANCE PLUS 1.01500

TOTAL LIKE ITEMS:

2

TOTAL CASES:

7,200

TOTAL WT:

53,280.00 LBS

** TOTAL PAGE.001 **

 

26



--------------------------------------------------------------------------------

Certain portions hereof denoted with “[***]” have been omitted pursuant to a
request for confidential treatment. An unredacted copy hereof has been filed
separately with the United States Securities and Exchange Commission pursuant to
a request for confidential treatment.

EXHIBIT E

Food Product Prices

Processing Toll of $****/lb over Packaging & Ingredients

Packaging ***% Shrink

Ingredients ***% Shrink until statistical data base established

 

27